Taylor, J.
— By special enactment of the Legislature the City of South Jacksonville, in Duval County, was given a lien upon property therein for all taxes properly and legally assessed thereon, which lien it was given authority to enforce by bill in equity for foreclosure. The municipality filed its bill in the Circuit Court of Duval County against the appellant to foreclose an alleged lien upon several lots of land in said city for the taxes assessed thereon for several years. The appellant demurred to the bill upon the ground, among others, that the bill upon its face showed that the description of the lots as given upon the tax assessment rolls, differed and varied materially from the true description of the lots upon which the lien was claimed in said bill by virtue of such assessments, and that, therefore, the said city acquired no lien upon said lots' by their true, correct and complete description. This demurrer the court below overruled, and from this ruling the defendant below appeals to this court. The court below erred in this ruling.
The variance between the description of the lots upon which the líen was claimed in the bill, and the descisp*862tion as given on the tax assessment roll we think was so material as to show that the city had acquired no lien lor taxes by virtue of such assessment upon the lots by their true and complete description,, and that, therefore, the defendant’s demurrer to said bill should have been sustained . ^
The order of the court below appealed from herein is hereby reversed at the cost of the appellee.
Browne, C. J., and Ellis, J., concur.
Whitfield and West, JJ., dissent.